Case 1:20-cv-07311-LAK Document 25 Filed 10/21/20 Page 1of1

U.S. Department of Justice

MEMO ENDORSED

Torts Branch, Federal Tort Claims Office Telephone (202) 353-1631
P.O, Box 888 Facsimile (202) 616-5200
Washington, DC 20044

IGT:KLW:SFerrell/DJ# 157-5 1-6303

 

 

October 21, 2020

 

 

   

 

BY ECF ! USDC SDNY

Hon. Lewis A. Kaplan a DOCUMENT, Deter
United States District Court | ELECTRONICALLY FILED.
Southern District of New York Oe . _ 4
500 Pearl Street ah DOC an ————y—

New York, NY 10007 | DATE FILED: - (@/2-//2.92

 

RE: Carroll v. Trump, No. 1:20-cv-7311-LAK-JLC (S.D.N.Y,) | :
Your Honor:

The United States of America, by its undersigned counsel, hereby respectfully
moves the Court for a continuance of the argument on the pending motion to substitute the
United States for President Donald Trump in the above-captioned action, which currently is
scheduled to be argued today at 3:30 p.m. As grounds for this motion, the United States
respectfully submits that this morning, when the attorney for the United States who was
designated to present argument in support of the motion for substitution, he was denied access to
the courthouse on the grounds that he had traveled from his place of residence in the
Commonwealth of Virginia, which yesterday, apparently, was added to the jurisdictions from
which the State of New York bans travel.

Sincerely,
‘sf Stephen R. Terrell

Stephen R, Terrell

cc: Counsel of Record (by ECF)

Denied. The Court will hear the government’s argument (a) in person if offered by an attorney who

is permitted entry to the courthouse under existing rules and orders pertaining to COVID, or (b) by /
telephone from outside the courthouse if offered by any attorney not eligible to enter the courtho
Alternatively, the Court will take the motion on submission without oral argument. The undersign

So
is not authorized to vary the existing restrictions on entry into the courthouse. Ahe governmbst shpil
advise the courtroom,deputy as promptly as possible what it intends to do.
SO ORDERED.
USDI

jo [> pore

e

 

 
